NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0674-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DORIAN GRAHAM,
a/k/a DORIAN M. GRAHAM,
DORIAN MOORE, and DORIAN
M. GRAHAM-MOORE,

     Defendant-Appellant.
____________________________

                   Submitted January 19, 2022 – Decided March 15, 2022

                   Before Judges Mayer and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment Nos. 17-03-
                   0285 and 18-04-0608.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Stefan Van Jura, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Yolanda Ciccone, Middlesex County Prosecutor,
                   attorney for respondent (Patrick F. Galdieri, II,
                   Assistant Prosecutor, of counsel and on the brief).
                 Appellant filed a pro se supplemental brief.

PER CURIAM

       After the court denied defendant's motion to suppress evidence, reveal the

identity of a confidential informant, and for a Franks1 hearing, he pled guilty to

first-degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(b); second-

degree certain persons not to have a weapon, N.J.S.A. 2C:39-7(b)(1) (nine-

millimeter handgun); and third-degree possession of a controlled dangerous

substance (CDS) (heroin) with intent to distribute within 1,000 feet of school

property, N.J.S.A. 2C:35-7(a). The court imposed an aggregate fifteen-year

prison sentence with eight years of parole ineligibility and issued an amended

Judgment of Conviction (JOC) to memorialize jail credits it previously awarded

at defendant's sentencing proceeding.

       Before us, defendant raises the following arguments:

            I.      A REMAND IS NECESSARY AS THE MOTION
                    COURT FAILED TO EVALUATE ALL OF THE
                    NECESSARY PRONGS IN AN INDEPENDENT
                    SOURCE ANALYSIS.

           II.      THE STATE FAILED TO CARRY ITS BURDEN
                    OF ESTABLISHING ALL OF THE NECESSARY
                    PRONGS OF THE INDEPENDENT SOURCE
                    DOCTRINE.


1
    Franks v. Delaware, 438 U.S. 154 (1978).
                                                                            A-0674-19
                                            2
            III.   THE JUDGMENT OF CONVICTION FOR THE
                   UNLAWFUL POSSESSION OF A WEAPON
                   MUST BE CORRECTED AS THAT OFFENSE IS
                   A SECOND-DEGREE OFFENSE, NOT A FIRST-
                   DEGREE OFFENSE.

            IV.    THE AMENDED JUDGMENT OF CONVICTION
                   MUST BE STRUCK BY THIS COURT OR THE
                   MATTER MUST BE REMANDED FOR
                   FURTHER PROCEEDINGS AND TO PROVIDE
                   MR. GRAHAM THE OPPORTUNITY TO BE
                   HEARD.

      Further, in a pro se submission, defendant contends the warrant that

permitted a search of his vehicle did not authorize the police to explore the

internal, hidden compartments, warranting suppression of the CDS and firearm

discovered. He also maintains that the affidavit submitted to the court in support

of the application for the relevant warrant was insufficient to establish probable

cause to search defendant and his vehicle.

      Having considered the record in light of the applicable law, we reject all

of defendant's arguments and affirm. As detailed in point VI, however, we note

an inconsistency between defendant's plea and sentence with respect to the

distribution of heroin within 1,000 feet of a school charge, and a previous order

of the court that seemingly dismissed that offense. Accordingly, we direct the

parties to address that issue, as appropriate, before the trial court in the first

instance.

                                                                            A-0674-19
                                        3
                                       I.

      We begin our discussion with the material facts distilled from the

affidavits filed in support of the search warrants that led to the seizure of the

nine-millimeter handgun and CDSs at issue, and which were presented to the

court in the context of defendant's Franks motion.

      In September 2016, Detective Michael A. Carullo of the Edison Police

Department applied for search warrants for 136 Hillcrest Avenue in Edison,

5205 Buttonwood Court in South Brunswick, a black 2008 Mercedes Benz

C300, a white 2007 BMW 6 Series, defendant, and his eventual codefendant

Jamie Monroe. After these warrants were executed, Detective Carullo applied

for additional warrants in September 2016 to conduct a further search of the

Mercedes and the BMW, and for a gray Dodge Ram. Finally, Detective Carullo

applied for search warrants in October 2016 for six identified cell phones

recovered during previous searches.

      According to Detective Carullo's affidavits, in April 2016, a "concerned

citizen" contacted Detective Carullo and informed him that an individual, later

identified as Jamie Monroe, was distributing heroin out of a rear entrance of a

home on Jeremy Court in Edison and that a black Mercedes would be in the

parking lot during these sales. Another person who was arrested by the East


                                                                           A-0674-19
                                       4
Brunswick Police Department advised that Monroe was her heroin dealer and

that she assisted him in "bagging" approximately one hundred "bricks" of heroin

at the Jeremy Court address.

      In May 2016, the same concerned citizen advised Detective Carullo that a

heroin sale was about to occur at the Jeremy Court address. Detective Carullo

established surveillance and observed Monroe arrive in a Dodge Ram, enter the

building, and engage in "what appeared to be a hand-to-hand transaction" with

a male. Police later arrested the male and recovered heroin from him.

      That same month, confidential informant (CI) number one, a "reliable . . .

informant who had previously provided information to law enforcement

that . . . led to arrests and prosecutions," told Detective Carullo that Monroe and

defendant were working together to distribute heroin and cocaine throughout

Middlesex County and that they utilized the Jeremy Court and Hillcrest Avenue

locations to package heroin.

      CI number one further stated that defendant was known to drive a

Mercedes and that Monroe drove a BMW or Dodge Ram, all which the CI

described with particularity. The CI also stated defendant and Monroe "were

known . . . to occasionally share" vehicles in their operation and explained to

Detective Carullo that at least one of the vehicles was believed to have hidden


                                                                             A-0674-19
                                        5
compartments. Finally, the CI revealed that Monroe and defendant carried

firearms. After searching Department of Motor Vehicle Commission records,

the police learned that the BMW and Mercedes were registered to defendant and

that Monroe was registered as a co-owner of the BMW.

      Between May 22 and June 4, 2016, CI number one completed three

controlled purchases of heroin. First, CI number one met defendant, who was

driving the Mercedes, at a public place in Edison. Next, the informant met

Monroe outside the Hillcrest Avenue address, where the BMW was parked.

Third, after surveillance observed defendant and Monroe arrive at the Hillcrest

Avenue location driving the Mercedes and the Dodge Ram, CI number one

completed a purchase from a female outside that location.

      In June 2016, CI number two, a different confidential informant that law

enforcement also established as credible, reported to Detective Carullo

information similar to that which CI number one initially provided. CI number

two also indicated Monroe and defendant "most recently" used the Hillcrest

Avenue residence to package heroin.

      In or around June 2016, CI number two completed two controlled heroin

purchases in public places, one from defendant and one from Monroe. CI




                                                                         A-0674-19
                                      6
number two completed an additional controlled purchase from defendant in July

2016.

        According to the affidavits, several controlled purchases were conducted

in August 2016. First, CI number two completed two purchases in public places,

one from defendant and one from Monroe. Second, undercover investigators

made two purchases from Monroe. Both times surveillance observed Monroe

leaving the Buttonwood Court address before traveling to the meeting location.

        Thereafter, an undercover investigator arranged another purchase from

Monroe. During that transaction, surveillance observed Monroe meet with

defendant and place packages in the Mercedes and BMW.            The pair then

departed in the BMW. Upon arriving at the meeting location, Monroe exited the

car and completed the sale, while defendant circled the area in a manner

"consistent with conducting counter-surveillance." Subsequently, CI number

one completed a final August 2016 controlled purchase from defendant.

        Also in August 2016, police surveillance observed Monroe completing

"what appeared to be a hand-to-hand transaction" in a Wendy's parking lot, and

defendant doing the same in the area of a Burger King. Around the same time,

a concerned citizen contacted the Edison Police Department and advised that

there was an "unusual amount of vehicular traffic" in front of the Hillcrest


                                                                          A-0674-19
                                        7
Avenue address, and that individuals would come outside to meet the vehicle

occupants "for very brief periods of time before they returned to the residence

and vehicles departed the area."

      In or around September 2016, CI number one completed another

controlled purchase from Monroe.             Finally, in early September 2016,

surveillance observed Monroe engage "in what appeared to be a hand-to-hand

transaction" at a gas station.

      In his initial affidavit, Detective Carullo stated that "the two . . . reliable

confidential informants indicated that the described vehicle may have a hidden

'trap' compartment" and that "traffickers of narcotics often secrete evidence of

narcotic activity and distribution as well as weapons in areas so as to be hidden

and disguised from law enforcement." As such he "request[ed] permission to

access and search [the listed vehicles] using more intrusive means."             His

subsequent affidavit contained a similar request.

      On September 15, 2016, police executed court authorized search warrants

for Monroe, the Buttonwood Court residence, and the BMW. During a search

of the property, a canine alerted to the presence of narcotics in the Dodge Ram,

which was parked on the property, and Detective Carullo noticed from a non-

intrusive visual inspection that the front passenger side airbag appeared to have


                                                                              A-0674-19
                                         8
a hidden compartment. From the Buttonwood Court residence, police recovered

two ounces of heroin, a bullet-proof vest, and five handguns. After a sniff of

the BMW, the canine also alerted to the presence of narcotics in what later were

confirmed to be hidden compartments of the car.

      On the same day, police also executed court-authorized search warrants

for defendant, the Mercedes, and the Hillcrest Avenue residence. A canine sniff

of the Mercedes indicated the presence of narcotics in the back seat area.

Detective Carullo later discovered and forced open a hidden compartment in the

front passenger seat back containing a loaded handgun, a loaded magazine, and

suspected heroin and fentanyl.     At the Hillcrest Avenue residence, police

recovered empty, unused glassines used to package heroin and a stamp used to

label the bags.

      In Indictment No. 17-03-285, a Middlesex grand jury charged defendant

with certain persons not to have a weapon. In a separate Indictment, No. 18-04-

608, a Middlesex grand jury charged defendant, Monroe, and another alleged

co-conspirator, with numerous offenses in twenty-six counts, fourteen of which

the State asserted against defendant.

      The charges against defendant included:       second-degree conspiracy,

N.J.S.A. 2C:5-2 (counts two and four); first-degree maintaining a CDS


                                                                          A-0674-19
                                        9
production facility, N.J.S.A. 2C:35-4 (count three); third-degree distribution of

CDS, N.J.S.A. 2C:35-5(a)(1), (b)(3) (count six); second-degree possession with

intent to distribute, N.J.S.A. 2C:35-5(a)(1), (b)(2) (count seven); third-degree

possession with intent to distribute, N.J.S.A. 2C:35-5(a)(1), (b)(3), (b)(13)

(counts seventeen and eighteen); third-degree possession with intent to

distribute on or near school property, (counts nineteen and twenty); second -

degree possession of a firearm while possessing CDS with intent to distribute,

N.J.S.A. 2C:39-4.1 (count twenty-one); first-degree unlawful possession of a

weapon, (count twenty-two); fourth-degree possession of a large capacity

ammunition magazine, N.J.S.A. 2C:39-3(j) (counts twenty-three and twenty-

four); third-degree possession of a controlled dangerous substance, N.J.S.A.

2C:35-10(a)(1) (count twenty-five); and fourth-degree possession with intent to

distribute paraphernalia, N.J.S.A. 2C:36-3 (count twenty-six).

      Defendant moved to dismiss the charges. 2 In a March 9, 2018 order, a

motion judge granted defendant's application in part and dismissed counts

seventeen through twenty-one. The order, however, referenced Indictment No.

17-03-283, which appears to have been a clerical error as that indictment


2
   The record does not include a transcript of the proceeding related to
defendant's motion to dismiss.


                                                                           A-0674-19
                                      10
charged but a single count. We accordingly presume the court intended the order

to reference Indictment No. 18-04-608, thereby dismissing the charges of

possession with intent to distribute, possession with intent to distribute near

school property, and possession of a firearm while possessing CDS with intent

to distribute.

      As noted, defendant thereafter moved for a Franks hearing, to suppress

evidence, and to disclose the identity of one of the confidential informants.

Monroe testified during the evidentiary hearing that the affidavit contained an

erroneous statement of fact. Specifically, he stated that he completed a single

sale in a particular week of August 2016, which he believed involved an

undercover officer and a confidential informant, whereas the affidavit

erroneously described two separate sales.

      In a July 13, 2018 oral decision, the motion judge denied defendant's

request for the State to disclose the identity of the confidential informant after

finding that the disclosure would not assist in the defense of the charges against

defendant.       The court similarly denied defendant's request to suppress any

evidence seized based on a Franks violation, and noted that even if it ignored

one of the August 2016-controlled purchases referenced in the affidavit, there

were still other controlled buys that established probable cause. The court also


                                                                            A-0674-19
                                        11
concluded there was nothing in the affidavits indicating that Detective Carullo

"engaged in some kind of willful misleading or willful falsehood or . . .

deliberate[] lying" that would require relief under Franks. The judge denied

defendant's motion in a corresponding order dated February 22, 2019.

      A different judge accepted defendant's negotiated plea to the charges of

certain persons not to have a weapon (the sole count in Indictment No. 17 -03-

285), possession of heroin with intent to distribute near school property, and

unlawful possession of a weapon (counts nineteen 3 and twenty-two of

Indictment No. 18-04-608). During defendant's plea colloquy, with regard to

count twenty-two, defendant admitted that he had a handgun without first

obtaining a permit, he knew it was illegal, and he was being convicted under the

first-degree because he had a prior conviction for robbery. Similarly, regarding

the charge under Indictment No. 17-03-285, defendant testified that due to a

previous conviction it was illegal for him to possess a firearm, and he did in fact

possess a firearm. Finally, regarding count nineteen, defendant admitted to




3
   As detailed in section VI, the parties have not explained the circumstances
surrounding defendant's guilty plea to count nineteen after the motion judge had
seemingly dismissed that charge in his March 9, 2018 order. Nor does the
record, including defendant's written plea form or the plea hearing, add clarity
to the issue.
                                                                             A-0674-19
                                       12
possessing heroin "with the intention to transfer it or sell it to other people . . .

within 1,000 feet of . . . the Darul Arqam School" in South River.

        The same judge sentenced defendant to a three-year term with three years

of parole ineligibility under count nineteen; a twelve-year term with five years

of parole ineligibility under count twenty-two; and a five-year term with five

years of parole ineligibility under Indictment No. 17-03-285, with count

nineteen to run consecutive to count twenty-two.            The judge also stated

defendant was entitled to 1,083 days of jail credits related to count twenty-two.

Those credits were memorialized in the initial September 5, 2019 JOC. The

JOC, however, did not specifically reflect that the credits would apply only to

count twenty-two, resulting in the court amending the JOC, sua sponte, on that

same day. This appeal followed.

                                         II.

        In defendant's first two points he contends the court applied an improper

analysis in denying his motions for a Franks hearing and to suppress evidence

seized pursuant to the search warrants.4 Specifically, he claims that in response

to Monroe's testimony detailing an alleged inaccuracy in the affidavits regarding

a particular controlled purchase, the court should have conducted an


4
    The record does not contain the warrants.
                                                                               A-0674-19
                                        13
independent source analysis.        Instead, he contends the court erroneously

determined that the affidavits established probable cause even ignoring the

disputed transaction.

         As best we can discern, he further argues that but for the complained of

transaction, the police would not have obtained the additional information

contained in the affidavits, and that the State did not establish the absence of

"flagrant police misconduct." Finally, defendant asserts the flagrancy of the

police conduct is "hidden behind a veil" because the State did not reveal the

identity of the confidential informant. 5 Defendant's arguments are without

merit.

         We employ a deferential standard when reviewing a trial court's ruling on

a motion to suppress. State v. Zalcberg, 232 N.J. 335, 344 (2018). The trial

court's factual and credibility findings will be set aside "only when [the] court's

findings of fact are clearly mistaken . . . [and] the interests of justice require the

reviewing court to examine the record, make findings of fact, and apply the


5
   Despite referencing the court's denial of his motion for disclosure of the
identity of a CI, defendant has not specifically briefed any issue regarding that
ruling. We, therefore, consider any such argument waived. See N.J. Dep't of
Envtl. Prot. v. Alloway Twp., 438 N.J. Super. 501, 505 n.2 (App. Div. 2015)
("An issue that is not briefed is deemed waived upon appeal."). We nonetheless
have considered the propriety of the court's ruling and find any challeng e to it
to be without merit. See R. 2:11-3(e)(2).
                                                                                A-0674-19
                                         14
governing law." Ibid. (alterations in original) (quoting State v. Hubbard, 222

N.J. 249, 262-63 (2015)). We use a de novo standard to review legal issues.

Ibid.

        A search that is executed pursuant to a warrant is 'presumptively valid,'

and a defendant challenging the issuance of that warrant has the burden of proof

to establish a lack of probable cause 'or that the search was otherwise

unreasonable.'" State v. Boone, 232 N.J. 417, 427 (2017) (quoting State v.

Watts, 223 N.J. 503, 513-14 (2015)). "[A]n appellate court's role is not to

determine anew whether there was probable cause for issuance of [a] warrant,

but rather, whether there is evidence to support the finding made by the warrant-

issuing judge." State v. Chippero, 201 N.J. 14, 20-21 (2009). Reviewing courts

"accord substantial deference to the discretionary determination resulting in the

issuance of [a] warrant." State v. Marshall, 123 N.J. 1, 72 (1991).

        "Courts consider the 'totality of the circumstances' and should sustain the

validity of a search only if the finding of probable cause relies on adequate

facts." Boone, 232 N.J. at 427 (quoting State v. Jones, 179 N.J. 377, 388-89

(2004)).    "[T]he probable cause determination must be . . . based on the

information contained within the four corners of the supporting affidavit, as

supplemented by sworn testimony before the issuing judge that is recorded


                                                                             A-0674-19
                                        15
contemporaneously." Ibid. (alteration in original) (quoting State v. Marshall,

199 N.J. 602, 611 (2009)).

      A "search warrant enables law enforcement to search property where there

is reason to believe, to a reasonable probability, that the fruits, instrumentalities,

or other evidence of a crime may be found." Chippero, 201 N.J. at 29 n.6. A

judge's "inquiry in respect of a search warrant must assess the connection of the

item sought to be seized 1) to the crime being investigated, and 2) to the location

to be searched as its likely present location." Id. at 29.

      Defendant argues he was entitled to a Franks hearing because Monroe's

testimony detailed alleged falsities in Detective Carullo's affidavits. To obtain

a Franks hearing, a defendant "must make a 'substantial preliminary showing' of

falsity in the" affidavit supporting the issuance of the warrant. State v. Howery,

80 N.J. 563, 567 (1979) (quoting Franks, 438 U.S. at 170). The "defendant

cannot rely on allegations of unintentional falsification" but instead "must allege

'deliberate falsehood or reckless disregard for the truth.'" Ibid. (quoting Franks,

438 U.S. at 171). In addition, "the misstatements claimed to be false must be

material to the extent that when they are excised from the affidavit, that

document no longer contains facts sufficient to establish probable cause." Id. at

568; see also State v. Goldberg, 214 N.J. Super. 401, 406 (App. Div. 1986)


                                                                               A-0674-19
                                         16
("[B]efore a defendant is entitled to an evidentiary hearing to challenge the

veracity of the contents of a police officer's affidavit or . . . testimony given in

support of a search warrant, it must be demonstrated, among other things, that

the allegedly false statements were essential to support a probable cause

determination.").

      Here, a Franks hearing was not required. First, Monroe's testimony alone

did not amount to a "'substantial preliminary showing' of falsity" in the

affidavits. Howery, 80 N.J. at 567 (quoting Franks, 438 U.S. at 170). Second,

defendant offered no proof that any falsity in the affidavits was "deliberate" or

the result of a "reckless disregard for the truth." Ibid. (quoting Franks, 438 U.S.

at 171).

      Third, and significantly, Detective Carullo's affidavits provided

overwhelming support for the existence of probable cause, rendering any

misstatement of fact revealed by Monroe's testimony immaterial to the court's

decision to issue the warrants. See id. at 568; Goldberg, 214 N.J. Super. at 406.

Indeed, the affidavit described numerous controlled CDS purchases involving

undercover police and confidential informants, multiple observations of hand-

to-hand transactions involving third parties, and information obtained from

multiple sources including two reliable confidential informants.


                                                                              A-0674-19
                                        17
      The independent source doctrine, as applied to the facts here, provides no

support for defendant's argument that the court improperly denied his motion to

suppress. That doctrine "allows for the introduction of evidence tainted by

unlawful police conduct if the information leading to discovery of the evidence

is independent of the previous unlawful conduct." State v. Camey, 239 N.J. 282,

310 (2019) (citing Nix v. Williams, 467 U.S. 431, 443 (1984)). Consequently,

the independent source doctrine allows for the "admission of evidence that was

discovered wholly independently from the constitutional violation." State v.

Shaw, 237 N.J. 588, 621 (2019).

      To satisfy the independent source doctrine, the State must prove three

elements by clear and convincing evidence: 1) "probable cause existed to

conduct the challenged search without the unlawfully obtained information "; 2)

"the police would have sought a warrant without the tainted knowledge or

evidence that they previously had acquired or viewed"; and 3) "the initial

impermissible search was not the product of flagrant police misconduct."

Camey, 239 N.J. at 310 (quoting State v. Holland, 176 N.J. 344, 360-61 (2003)).

"Flagrancy is a high bar, requiring active disregard of proper procedure, or overt

attempts to undermine constitutional protections." Ibid.




                                                                            A-0674-19
                                       18
      Because the record contains no proof of unlawful police activity, the

independent source doctrine is inapplicable. Although we accordingly find the

remainder of defendant's arguments regarding the independent source doctrine

without merit, we nevertheless conclude that if the doctrine did apply it would

have allowed introduction of the evidence. Here, the motion court correctly

found that the affidavits established probable cause even ignoring the challenged

transaction. See ibid. Indeed, the lengthy investigation conducted by the Edison

Police Department, which had gathered substantial evidence before the

challenged transaction, fully supports the conclusion that Detective Carullo

possessed sufficient information to obtain a warrant even had the disputed

transaction not occurred. See ibid.

                                      III.

      Defendant next argues that his JOC should be vacated, or the matter

remanded for further proceedings, because the court improperly "increased" his

negotiated sentence without notice or an opportunity to be heard" when it

amended the JOC to apply jail credits solely to count twenty-two "in secret" and

by "judicial fiat." Defendant states he had a "presumed expectation" that jail

credits would be applied to "both" of his consecutive sentences. We disagree.




                                                                           A-0674-19
                                      19
      It is well-settled that courts can correct errors in sentencing without

violating a defendant's fundamental rights. Over fifty years ago, our Supreme

Court held in State v. Matlack that errors in sentencing may be corrected under

the Rules. 49 N.J. 491, 501-02 (1967). Specifically, the Court stated that "[n]o

fundamental right of defendant will be violated if an inadvertent clerical-type

error is corrected, and he receives the sentence which the trial judge intended

him to receive." Id. at 502. Accordingly, Rule 1:13-1 provides:

            Clerical mistakes in judgments, orders or other parts of
            the record and errors therein arising from oversight and
            omission may at any time be corrected by the court on
            its own initiative on the motion of any party, and on
            such notice and terms as the court directs,
            notwithstanding the pendency of an appeal.

See also State v. Abril, 444 N.J. Super. 553, 564 (App. Div. 2016) ("In the event

of a discrepancy between the court's oral pronouncement of sentence and the

sentence described in the judgment of conviction, the sentencing transcript

controls, and a corrective judgment is to be entered.").

      Further, contrary to defendant's contention, amending a judgment of

conviction to conform to the court's oral sentencing ruling does not require

resentencing, defendant's presence, or notice in all instances.        In State v.

Pohlabel, we explained that "where there is a conflict between the oral sentence

and the written commitment, the former will control if clearly stated and

                                                                            A-0674-19
                                      20
adequately shown, since it is the true source of the sentence, instead of the latter

which is merely the work of a clerk." 40 N.J. Super. 416, 423 (App. Div. 1956).

      We therefore have held that to the extent there is a conflict between the

oral sentence and the written commitment, the latter "must be regarded as a

clerical mistake, subject to correction by the court, with or without notice." Ibid.

We reasoned that in those circumstances, "there was no occasion for notice"

because the correction would not "impair[] any substantive right of the

defendant," and "because it merely conformed the official record with the oral

sentence imposed in the first instance." Ibid.; see also Rule 1:13-1; State v.

Randolph, 210 N.J. 330, 351 (2012).

      Here, the sentencing judge did not err in amending defendant's judgment

of conviction. As indicated, the judge stated during the sentencing hearing that

defendant was entitled to "1,083 days of jail credits that will be [applied to]

count [twenty-two]." Defendant did not object to that finding before the court,

nor does he challenge it before us, or the similar notation regarding the amount

of jail credits contained in the presentence report.

      As noted, the court originally entered the JOC on September 5, 2019. That

JOC reflected the amount of jail credits, but it did not specifically state that the

credits would apply to count twenty-two. The court therefore issued an amended


                                                                              A-0674-19
                                        21
JOC that same day captioned "Clarification of Jail Credit" to indicate the jail

credits applied specifically to count twenty-two. In doing so, the court acted

within its authority when amending the JOC to conform it to its oral decision,

to which defendant lodged no objection.

      Finally, to the extent defendant contends he had an expectation that his

jail credits would be double counted, that belief has no basis in law. See State

v. C.H., 228 N.J. 111, 121 (2017) (holding, in the context of consecutive

sentencing, double counting "would lead to the perverse result that a defendant

held in custody would be better off than one released on bail or supe rvision").

We find defendant's argument attempting to distinguish C.H. based on his

consecutive sentences being imposed under a single indictment unpersuasive.

C.H. makes clear that "double credit is not allowed," and its holding did not turn

on the existence of multiple indictments. Ibid.

                                       IV.

      Defendant, in his pro se supplemental brief, contends for the first time

before us that the evidence seized from his Mercedes should have been

suppressed as the search exceeded the permissible scope authorized by both the

search warrant and relevant case law and was therefore unreasonable. He relies

specifically on State v. Cuellar, 211 N.J. Super. 299 (Law Div. 1986), aff'd o.b.,


                                                                            A-0674-19
                                       22
216 N.J. Super. 249 (App. Div. 1986), and argues the search of his Mercedes

"interfere[d] with the structural integrity" of his car. He also contends the

affidavit did not contain sufficient probable cause to issue a warrant authorizing

the search. We disagree with all of these arguments.

      As a preliminary matter, we note defendant's pro se arguments suffer from

a series of procedural infirmities.      First, defendant failed to raise these

arguments below and, as such, the "legal propriety [of those arguments] never

was ruled on . . . [and] the issue[s] [were] not properly preserved for appellate

review." State v. Robinson, 200 N.J. 1, 18-19 (2009). Further, as defendant's

contentions do not "go to the jurisdiction of the trial court or concern matters of

great public interest," they do not qualify for an exception to the general

prohibition against deciding issues on appeal that were "not properly presented

to the trial court." Id. at 20 (quoting Nieder v. Royal Indem. Ins. Co., 62 N.J.

229, 234 (1973)). Second, as noted, the record does not contain the search

warrants at issue and, as such, defendant's contention regarding deficiencies in

any warrant issued based on the affidavits is unsupported by the record. For

purposes of completeness, we nevertheless address, and reject, defendant 's

arguments on the merits.




                                                                             A-0674-19
                                       23
      Under the Fourth Amendment to the Federal Constitution and Article I,

Paragraph 7 of the New Jersey Constitution, a search warrant must "particularly"

describe the area to be searched both to limit discretion of the executing office r

and to sufficiently describe the area so that the executing officer can reasonably

ascertain the location and search only those places appropriate under the scope

of the warrant. State v. Reldan, 100 N.J. 187, 195 (1985) (citing Harris v. United

States, 331 U.S. 145, 152 (1947)). The scope of a search warrant is determined

by the language in the warrant describing the area and persons to be searched.

Id. at 211. Although "pin-point precision" is not required, the warrant must

describe the premises to be searched with reasonable accuracy. State v. Wright,

61 N.J. 146, 149 (1972); State v. Bisaccia, 58 N.J. 586, 588 (1971). "A warrant

to search a vehicle would support a search of every part of the vehicle that might

contain the object of the search." United States v. Ross, 456 U.S. 798, 820

(1982).

      In Cuellar, the defendants were stopped by police after speeding and

subsequently arrested for drug possession. 211 N.J. Super. at 300. While

conducting a search of the vehicle incident to arrest, the officer moved the rear

seat forward and found a wall panel that appeared to "pop out." Ibid. The officer

then removed the seat and panel to find suspected CDS. Ibid. The trial court


                                                                             A-0674-19
                                       24
found, and we agreed, that the search was unreasonable because "the area . . .

was not accessible to the recent occupants of the automobile" and, therefore, not

a permissible search incident to arrest. Id. at 303-04.

      Here, a warrant was clearly issued that permitted a search of defendant's

Mercedes. Thus, the officers were entitled to search the entire vehicle, including

areas that "might contain the object of the search." Ross, 456 U.S. at 820. This

would include the hidden compartment because a canine sniff indicated the

presence of narcotics in the area.       Further, Detective Carullo's affidavit

specifically explained his suspicion that the vehicles contained hidden

compartments and requested permission to search them using "intrusive means."

      Defendant's reliance on Cuellar is therefore misplaced as unlike that case,

which involved a search incident to arrest, defendant's vehicle was searched

pursuant to a warrant and the police appropriately searched those areas where

CDSs could be located. Finally, as detailed supra, Detective Carullo's affidavit

included probable cause that defendant was engaging in suspected criminal

activity based on the information provided by the confidential informants, hand -

to-hand transactions observed by officers, and multiple controlled purchases.




                                                                            A-0674-19
                                       25
                                        V.

      In his third point, defendant maintains the judgment of conviction

"mistakenly" reports the unlawful possession of a weapon charge (count twenty-

two) as a first-degree crime instead of second-degree. Again, we disagree.

      N.J.S.A. 2C:39-5(b) provides "[a]ny person who knowingly has in his

possession any handgun . . . without first having obtained a permit to carry the

same as provided in N.J.S.A. 2C:58-4, is guilty of a crime of the second[-

]degree." Further, N.J.S.A. 2C:39-5(j) states a violation of subsection (b) is a

crime of the first-degree if committed "by a person who has a prior conviction"

of robbery, N.J.S.A. 2C:43-7.2(d)(9).

      Here, defendant admitted during his plea colloquy that he was in

possession of a firearm without first obtaining a permit and that he had a prior

conviction for armed robbery. Further, we note that defendant's indictment and

plea agreement both indicate his conviction was of the first-degree, not second.

Accordingly, the judgment of conviction indicating that defendant was

convicted for a first-degree crime was not entered in error.

                                        VI.

      We would be remiss if we did not address a significant inconsistency in

the record that was not raised by the parties. As noted, in a March 9, 2018 order,


                                                                            A-0674-19
                                        26
the motion judge ordered the dismissal of five counts charged against defendant.

While the order referenced Indictment No. 17-03-285, that reference appears to

be a clerical error, because that indictment listed only one count. The apparent

correct reference should have been to Indictment No. 18-04-608, which,

therefore, dismissed count nineteen, the possession with intent to distribute CDS

on or near school property, a charge for which defendant pled guilty and was

sentenced.

      We point out again that we do not have a copy of the transcript of the

proceeding related to the March 9, 2018 dismissal order, or any other order or

transcript that would shed light on the issue we have addressed above.

Accordingly, we conclude the parties, as appropriate, should address the issue

in the first instance with the trial court.

      To the extent we have not specifically addressed any of defendant 's

arguments, it is because we have determined they are of insufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                           A-0674-19
                                         27